Citation Nr: 0407018	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  96-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1983 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected left knee disorder.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in June 2001 
it was remanded to the RO for further development, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's left knee disorder is manifested by x-ray 
evidence of degenerative arthritis which causes slightly 
limited flexion with evidence of pain and swelling of the 
joint.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for postoperative left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim for an increased rating was filed in July 
1995, prior to the November 2000 effective date of the VCAA, 
and remain pending. Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

As a preliminary matter, the Board observes that the recent 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial AOJ decision was made several years prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.   

The Board finds that, in the present case, the veteran was 
provided adequate notice as to the evidence needed to 
substantiate this claim, as well as notice of the specific 
legal criteria necessary to substantiate this claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in January 1996, in the statement of 
the case (SOC) issued in March 1996, in the Board decision 
and remand dated in June 2001, in the supplemental statements 
of the case (SSOCs) issued in April 1996, July 1997, June 
1999, and August 2003, at the time of a hearing before the 
undersigned Veterans Law Judge in March 2001, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
In particular, in letters sent to the veteran in August 2002 
and in July 2003 and in the SSOC issued to the veteran in 
August 2003, the RO advised the veteran of the recent passage 
of the VCAA, and provided the veteran with detailed 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.

Furthermore, the Board observes that in the August 2002 and 
July 2003 letters and in the August 2003 SSOC, the RO 
described the evidence needed to establish the veteran's 
increased rating claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  In all three cases, the RO noted 
the evidence that the RO had received in reference to the 
veteran's claim, set forth the criteria for establishing 
entitlement to an increased rating, and informed the veteran 
of the types of evidence he could submit to support this 
claim.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to this issue, and that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, post-service private 
medical statements, VA outpatient treatment notes and 
examination reports, including x-rays of the veteran's left 
knee, and several personal statements made by the veteran in 
support of his claims.  The veteran also testified at a 
hearing before an RO hearing officer in February 1997 and at 
a hearing before the undersigned Veterans Law Judge at the RO 
in March 2001, and transcripts of this testimony have been 
added to the claims file.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In the present case, a substantially complete increased 
rating claim was received on July 3, 1995.  Thereafter, in a 
rating decision dated in January 1996, that claim was denied.  
Only after that rating action was promulgated did the AOJ, in 
August 2002, July 2003, and again in August 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim, as explained above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA letters provided to the appellant in August 
2002 and in July 2003 were not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a SSOC was provided to the 
appellant in August 2003.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  Indeed, 
the veteran has submitted numerous statements to VA showing 
why he believes he is entitled to an increased rating for his 
left knee disorder, and has provided testimony to that effect 
on two occasions.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The veteran was advised of this 
need during the course of his hearing before the undersigned 
in March 2001 and again in the SSOC issued in August 2003.  
Indeed, in the SSOC issued in August 2003, the RO noted "We 
sent you a letter requesting you submit or identify evidence 
in support of your claim...to date, no response has been 
received," clearly indicating that any evidence he could 
provide would be helpful to his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Evidence relevant to the current level of severity of the 
veteran's left knee disorder includes the report of a VA 
orthopedic examination conducted in September 1997.  At that 
time, the veteran complained of pain, stiffness and swelling 
in both knees.  On physical examination of the left knee, 
there was 2+ edema both peripatellar and suprapatellar, and 
it was more taut than the right knee.  There was slight 
crepitus on flexion.  Range of motion of the left knee was 
from zero to 115 degrees.  The ligaments were stable.  There 
were obvious arthroscopic scars of the left anterior knee 
which were well-healed.  There was no inflammation or warmth 
noted.  The veteran walked with a limp due to a bilateral 
knee problem.  No subluxation or lateral instability was 
noted.  X-rays of the left knee revealed no evidence of 
fracture.  There was joint effusion in the suprapatellar 
bursa.  There were also advanced degenerative/osteoarthritic 
changes involving the patellofemoral and femorotibial joints.  
There was bony hypertrophy of the tibial spines as well.  The 
examiner rendered diagnoses of status post surgical 
procedures, bilateral knees, for internal derangement, and 
advanced degenerative joint disease of both knees. 

Also of record are VA outpatient treatment notes dated from 
1997 to 2001.  These notes reflect ongoing complaints of, and 
treatment for, bilateral knee pain.  In October 1998 the 
veteran complained of pain in the knees for the previous 2 
weeks, particularly after prolonged standing.  He stated that 
his knee pain was promptly relieved by the use of Naprosyn in 
the past.  On examination, there was no swelling of either 
knee joint, and range of motion was normal.  The examiner 
diagnosed possible osteoarthritis.

In December 1998 the veteran was seen for complaints of 
bilateral knee pain with occasional swelling.  On 
examination, there was a small suprapatellar effusion but no 
warmth.  He had a lot of crepitus in both knees.  The 
examiner stated that the veteran would probably need a left 
knee replacement sometime in the future.  The examiner sent 
the veteran to the Prosthetics Department to receive Neoprene 
braces for his knees and a cane for walking.  

The veteran was again seen for complaints of bilateral knee 
pain in December 1999, at which time it was noted that he 
suffered from arthritis in both knees.  Examination of the 
knees revealed no effusion or swelling, and movement of both 
knees were "in good range."  Healed surgical scars of both 
knees were also noted.  No diagnosis was rendered at that 
time.

In March 2001, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  At that time, he 
complained of numbness in the left knee after standing for 
any extended period of time.  However, he was unsure whether 
there was any nerve damage to the knee.  He reported that he 
experienced aching and swelling when he used the knee a lot, 
for which he used a heating pad and raised the limb while in 
bed.  He stated that he had a cane, which he only used when 
needed, not all the time.  He testified that doctors had told 
him that he would need a left knee replacement at some point, 
but recommended that he wait 5 to 10 years before having this 
procedure, since the replacement would only last 20 years and 
they wanted to avoid having to perform a second operation.  
He stated that he underwent vocational rehabilitation through 
VA, since he was having difficulty with his previous job as a 
factory worker due to swelling in the knees.  He indicated 
that he was provided training in microcomputer repair, and 
that he was currently seeking a job in that field.  He stated 
that he believed that he would find such a position, and it 
was just a matter of time before he started working again.  
He indicated that he was currently performing odd jobs on an 
intermittent basis.  The veteran also testified that he 
avoided activities which required extensive walking or 
standing around, such as shopping, since he knew that such 
activities would cause pain and swelling in his knees.  He 
also testified that on approximately 4 occasions over the 
previous 3 years, his left knee suddenly gave out.

Also of record is a statement from Dwayne L. Clay, M.D., a 
physician at Spine, Joint and Occupational Rehabilitation 
Center of Middle Georgia, P.C.  Dr. Clay stated that the 
veteran had bilateral degenerative osteoarthritis of the 
knees, which would continue to accelerate in the future and 
which would possibly require surgery at a future date.  This 
physician recommended that the veteran not undergo a total 
knee arthroplasty at present due to his young age.  He noted 
that the veteran remained primarily in a sedentary position 
in order to avoid prolonged standing activity or activities 
that increase the amount of weight-bearing.

As noted above, in June 2001, the Board remanded the 
veteran's claim for an increased rating for a left knee 
disorder to the RO for further development.  Specifically, 
the Board instructed the RO to schedule the veteran for a new 
VA orthopedic examination to evaluate the severity of his 
left knee disability.  The RO was asked to instruct the 
examiner to review the veteran's claims file in conjunction 
with this examination, and to review the pertinent rating 
criteria and address that criteria in the examination report.  
The RO was also instructed to ask the examiner to comment on 
the extent of any painful or weakened movement, excess 
fatigability, or any incoordination as well as any lateral 
instability or recurrent subluxation of the left knee, and to 
comment on any additional functional loss due to painful or 
weakened movements, excess fatigability or incoordination in 
terms of additional loss of range of motion.  

Therefore, in August 2003 the veteran underwent a VA 
orthopedic examination.  At that time, the examiner noted 
that he had reviewed the veteran's claims file in conjunction 
with his examination.  The veteran's main complaint was of 
pain with prolonged activity and standing.  He stated that he 
had not worked at all since the time of a car accident in 
2000, at which time he underwent back surgery and a 
splenectomy.  He reported swelling, pain and giving way of 
the left knee.  He stated that his left knee had locked up 
twice, and denied any weakness of the left lower extremity.  
The veteran reported flare-ups every 2 to 3 months lasting 
for approximately 2 to 3 days each, with swelling and pain, 
and indicated that he treated these flare-ups with ice and 
Vicodin.  He stated that he normally walked with a cane and 
used a hinged knee brace on long walks.  He denied any 
dislocation or subluxation.  He reported some limitation in 
his activity due to aching pain in the left knee.

On physical examination, the veteran easily stood up from a 
sitting position.  He ambulated with the use of a cane in his 
right hand, but did not place the cane on the ground every 
gait cycle.  The veteran was able to sit in a chair without 
discomfort.  Range of motion testing of the left knee 
revealed motion from zero to 130 degrees with crepitus over 
the patellofemoral joint.  There was positive anterior knee 
pain with patellar grind.  He had a tight lateral retinaculum 
with patellar tilt.  His patellar glide was only one quadrant 
medially.  There was mild medical joint line pain with no 
lateral joint line pain.  The veteran had stable Lachman's 
test and posterior drawer's sign.  He was also stable to 
varus and valgus stress testing.  There were no flexion 
contractures and no effusion.  Sensation was intact, and 
there was no loss of power over the anterior tibia.  The 
examiner concluded that by clinical examination, the veteran 
had chondromalacia and mostly patellofemoral symptoms 
qualified by the fact that the veteran had crepitus in his 
patellofemoral joint, pain with patellar grind and pain with 
patellar glide.  He also had some tenderness over the lateral 
retinaculum.  The examiner also stated his belief that the 
veteran also had some degenerative disease over the medial 
joint space, although x-rays has not yet been taken to 
confirm this.  

In an addendum to this report later that day, the examiner 
stated that x-rays of the left knee had been taken and did 
not show any degenerative changes of the medial and lateral 
joint spaces.  However, the veteran did have some 
degenerative changes in the patellofemoral joint which 
correlated to the examination findings.  The impression was 
of patellofemoral arthritis of the left knee.  He stated that 
these symptoms had worsened with progression of the veteran's 
patellofemoral arthritis.

In June 2003, the veteran was seen for a medication refill.  
He reported that he was 2 weeks post-spinal surgery and 
complained of swelling in his right knee, but did not 
complain about his left knee.  On examination, the veteran's 
knees showed no swelling or inflammation.  Movements on both 
sides were full.  There was crepitus in both knees on 
movement.  The examiner rendered a diagnosis of bilateral 
osteoarthritis of the knees, status post surgery in the past.  
The examiner noted that the veteran owned and worked at his 
own business.

In evaluating the veteran's service-connected left knee 
disorder, the board initially notes that the veteran is 
separately service connected and separately rated for his 
right knee disability.  Thus, the veteran's right knee 
disability cannot be considered in evaluating the veteran's 
of the veteran's left knee disorder.

The veteran's left knee disorder has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
DC 5010, pursuant to which the severity of traumatic 
arthritis is evaluated.  DC 5010 states that traumatic 
arthritis is to be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  

The limitation of motion of the knee joint is evaluated under 
DC 5260, pursuant to which the severity of leg flexion is 
evaluated, and DC 5261, pursuant to which the severity of leg 
extension is evaluated.  Under DC 5260, a noncompensable 
rating is warranted when flexion is limited to 60 degrees.  
If flexion is limited to 45 degrees, a 10 percent rating is 
warranted.  If flexion is limited to 30 degrees, a 20 percent 
rating is warranted.  Finally, if flexion is limited to 15 
degrees, a 30 percent rating is warranted.   

A review of the evidence reveals that the veteran's left knee 
flexion has, in all instances, been measured to be well in 
excess of the 45 degrees of limitation needed for a minimum 
compensable 10 percent rating under DC 5260.  Indeed, it has, 
in all cases, been in excess of that required for the 
assignment of a noncompensable rating under this code.

The Board has therefore considered rating the veteran's left 
knee disorder under DC 5261.  Pursuant to this code, a 
noncompensable rating is warranted when extension is limited 
to 5 degrees.  If flexion is limited to 10 degrees, a 10 
percent rating is warranted.  If extension is limited to 15 
degrees, a 20 percent rating is warranted.  If extension is 
limited to 20 degrees, a 30 percent rating is warranted.  If 
extension is limited to 30 degrees, a 40 percent rating is 
warranted.  Finally, if extension is limited to 45 degrees, a 
50 percent rating is warranted.  

A review of the evidence detailed above reveals that the 
veteran's left knee extension has, in every case, been 
measured at a full zero degrees of extension.  As such, a 10 
percent rating under DC 5261 is not warranted by the 
evidence.

However, DC 5003 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected when such limitation 
of motion is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In this case, the veteran has provided credible and 
consistent statements to examiners and testimony before the 
Board that he suffers from pain and swelling of the left knee 
joint on prolonged standing or use of the joint, which would 
not necessarily be present at the time of examination.  
Furthermore, the veteran has been objectively observed to 
have crepitus of the joint on motion, and at the time of 
examination in August 2003 the examiner stated that there was 
positive anterior knee pain with patellar grind.  Therefore, 
the Board finds that a 10 percent rating under the provisions 
of DC 5003 is warranted.

The Board acknowledges that the veteran has repeatedly 
complained of pain in the left knee on extended use, 
particularly following extensive walking or standing.  In 
this regard, the Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the effect of the pain and 
swelling of the veteran's left knee on his functioning has 
already been taken into consideration in granting the veteran 
a 10 percent disability evaluation under DC 5010-5003.  
Indeed, the functional loss causes by such pain served as the 
primary basis for this rating.  As such, an increased rating 
based on the provisions of 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, there is no evidence of recurrent 
subluxation or lateral instability, as contemplated by DC 
5257.  On the contrary, examinations have repeatedly found 
the veteran's left knee to be stable, with no subluxation or 
instability.  Thus, rating the veteran's disability under DC 
5257 is not warranted.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the Board 
finds, as did the RO, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  The current evidence of record does not 
demonstrate, nor has it been contended, that this disability 
has resulted in frequent periods of hospitalization.  
Moreover, while this disability may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted. 

ORDER

A disability rating in excess of 10 percent for the veteran's 
left knee disorder is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



